               Case 1:18-cv-01512-NONE-JLT Document 48 Filed 10/02/20 Page 1 of 4


1    Michael G. Marderosian, No. 77296
     Heather S. Cohen, No. 263093
2
     MARDEROSIAN & COHEN
3    1260 Fulton Street
     Fresno, CA 93721
4    Telephone: (559) 441-7991
5
     Facsimile: (559) 441-8170

6    Virginia Gennaro, No. 138877
     City Attorney
7    CITY OF BAKERSFIELD
8
     1501 Truxtun Avenue
     Bakersfield, CA 93301
9    Telephone: (661) 326-3721
     Facsimile: (661) 852-2020
10

11   Attorneys for: Defendants CITY OF BAKERSFIELD and OFFICER ALEJANDRO PATINO

12
                                    UNITED STATES DISTRICT COURT
13
                                    EASTERN DISTRICT OF CALIFORNIA
14
     TAMETRIA NASH-PERRY,                            )       Case No. 1:18-CV-01512-NONE-JLT
15
                                                     )       (Consolidated with Case No. 1:19-CV-01125)
16                  Plaintiff,                       )
              vs.                                    )       STIPULATION TO MODIFY THE
17                                                   )       SCHEDULING ORDER [DKT. NO. 19];
     CITY OF BAKERSFIELD, et al.,                    )       [PROPOSED] ORDER THEREON
18
                                                     )       (Doc. 47)
19                  Defendants.                      )
                                                     )
20                                                   )
21
                                                   RECITALS
22
              1.    WHEREAS, on March 11, 2019 this Court issued its Scheduling Order [Dkt. No. 19].
23            2.    WHEREAS, the Parties have exchanged initial Rule 26 disclosures. However, due to the
24   demands and delays of the Covid-19 pandemic, additional time is needed to conduct written discovery and
25   take depositions.
26            3.    WHEREAS, the Parties have agreed to modify the Scheduling Order accordingly as set forth

27
     below.

28




                                                         1
              Case 1:18-cv-01512-NONE-JLT Document 48 Filed 10/02/20 Page 2 of 4


1

2                                                STIPULATION
3           IT IS HEREBY STIPULATED by and between the Parties hereto through their respective

4    attorneys of record that the following be continued as follows:

5
            Deadline                                      Current Date     Requested Date
             Non-Expert Discovery Cutoff                     11/25/2020    02/26/2021
6

7            Expert Witness Disclosures                      12/07/2020    03/12/2021

8            Rebuttal Expert Witness Disclosures             01/04/2021    04/16/2021
9
             Expert Discovery Cutoff                         01/19/2021    05/14/2021
10
             File Non-Dispositive Motions                    02/03/2021    05/14/2021
11
             Hear Non-Dispositive Motions                    03/05/2021    06/11/2021
12

13           File Dispositive Motions                        03/15/2021    06/28/2021

14           Hear Dispositive Motions                        04/26/2021    07/30/2021
15
             Settlement Conference                           05/14/2021    08/09/2021
16
             Pre-Trial Conference                            06/14/2021    08/30/2021
17

18
             Trial                                           07/13/2021    10/12/2021

19   Dated: October 1, 2020                        MARDEROSIAN & COHEN
20
                                                         /s/ Michael G. Marderosian
21                                                 By:______________________________
                                                         Michael G. Marderosian,
22                                                       Attorneys for Defendants
23
     Dated: October 1, 2020                        IVIE, McNEILL & WYATT
24
                                                         /s/ Rodney S. Diggs
25                                                 By:______________________________
                                                         Rodney S. Diggs,
26
                                                         Attorneys for Plaintiff
27                                                       TAMETRIA NASH-PERRY

28




                                                         2
             Case 1:18-cv-01512-NONE-JLT Document 48 Filed 10/02/20 Page 3 of 4


1    Dated: October 1, 2020              CHAIN COHN STILES
2
                                               /s/ David K. Cohn
3                                        By:______________________________
                                               David K. Cohn,
4                                              Attorneys for Plaintiff s
5
                                               JASON OKAMOTO and Z.S.

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                              3
                 Case 1:18-cv-01512-NONE-JLT Document 48 Filed 10/02/20 Page 4 of 4


1                                                              ORDER
2               Based upon the stipulation of the parties, the Court ORDERS the scheduling order modified as
3        follows:
4               1.     All non-expert discovery1 SHALL be completed no later than February 26, 2021;
5               2.     All expert discovery SHALL be completed no later than May 14, 2021. The parties SHALL
6    disclose experts no later than March 12, 2021 and any rebuttal experts no later than April 16, 2012;
7               3.     The parties SHALL file non-dispositive motions, if any, no later than May 28, 2021 and
8    heard no later than June 25, 2021;
9               4.     The parties SHALL file dispositive motions, if any, no later than July 12, 2021 and heard no
10   later than August 30, 2021;
11              5.     The settlement conference is CONTINUED to August 9, 2021 at 1:30 p.m. The
12   requirements for the exchange of settlement offers and lodging the settlement conference statements as set
13   forth in the scheduling order apply;
14              6.     The pretrial conference is CONTINUED to November 9, 2021 at 3:30 p.m.;
15              7.     The trial is CONTINUED to January 11, 2022 at 8:30 a.m.
16
     IT IS SO ORDERED.
17

18         Dated:    October 1, 2020                                      /s/ Jennifer L. Thurston
                                                                 UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

     1
28    Counsel are advised that they may not again rely upon the COVID-19 pandemic as reasoning for not progressing in
     discovery. The Court expects they will utilize non-traditional means, e.g., video depositions, to conduct discovery, as
     needed, to advance the case while preserving the health and safety of the parties, attorneys and witnesses.




                                                                    4
